Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Sang Yoon Kang on May 25, 2022.  During a telephone conversation with Mr. Sang Yoon Kang, I was informed that he would be emailing the amendments below.

Amended claim:

1.   (Previously Presented) A method comprising:
providing a financial transaction performed by a verification server including a hardware processor that performs a virtual code verification, by using a wearable device that is a hardware device,
wherein the providing comprises:
receiving a virtual code generated by a virtual code generation module, which stores registration information regarding the wearable device that performs an offline payment based on short-range communication;
searching for a storage space, in which the payment code of the wearable device is stored, based on the virtual code; and
transmitting the payment code to a payment server,
wherein the virtual code is a random code changed per unit time and includes information for searching for the storage space where the payment code is stored, and
wherein the payment code is code data assigned to the wearable device or an actual card number matching the wearable device, and the wearable device does not display the payment code on the wearable device.

(Original) The method of claim 1, wherein the virtual code is generated by a virtual code generation function based on seed data obtained as being tagged by the wearable device in the virtual code generation module.

(Original) The method of claim 2, wherein the virtual code is output to the outside by the virtual code generation module to make an online payment, and
wherein the receiving of the virtual code includes:
receiving the virtual code output to the outside.

(Original) The method of claim 2, wherein the wearable device is registered based on a partnership with each wearable device company.

(Previously Presented)  The method of claim 2, wherein the virtual code is generated by combining a plurality of detailed codes,
wherein the plurality of detailed codes have a correlation for searching for the storage space, and
wherein the searching for the storage space includes:
extracting, by a storage space search algorithm included in the verification server, the plurality of detailed codes included in the virtual code; and
searching for the storage space connected to a user identification (UID) assigned to the wearable device based on the plurality of detailed codes.

(Original)  The method of claim 5, wherein the storage space search algorithm searches for the storage space by passing waypoints corresponding to one or more detailed codes among the plurality of detailed codes and performing a calculation based on a correlation between the plurality of detailed codes from the waypoints.

(Original) The method of claim 6, wherein the plurality of detailed codes include a first code and a second code, and
wherein the storage space search algorithm searches for the storage space by passing a waypoint corresponding to the first code and performing a calculation based on a correlation between the first code and the second code from the waypoint.

(Previously Presented) A server comprising:
a hardware processor configured to perform a virtual code verification, by using a wearable device that is a hardware device;
a virtual code reception unit configured to receive a virtual code generated by a virtual code generation module, which stores registration information regarding the wearable device that performs an offline payment based on short-range communication;
a storage space search unit configured to search for a storage space, in which the payment code of the wearable device is stored, based on the virtual code; and
a payment code transmission unit configured to transmit the payment code to a payment
server,
wherein the virtual code is a random code changed per unit time and includes information for searching for the storage space where the payment code is stored, and
wherein the payment code is code data assigned to the wearable device or an actual card number matching the wearable device, and the wearable device does not display the payment code on the wearable device.

9-13. (Canceled)

(Previously Presented) A wearable device comprising:
a hardware processor configured to provide a financial transaction by communicating with a verification server that is a hardware server that performs a virtual code verification;
a detailed code generation unit configured to generate a plurality of detailed codes;
a virtual code generation unit configured to generate a virtual code by combining the plurality of detailed codes; and
a virtual code provision unit configured to transmit the virtual code to a payment server or to output the virtual code to an outside,
wherein the virtual code is a random code changed per unit time,
wherein the plurality of detailed codes have a correlation for searching for a storage space, which is connected to a UID assigned to a user terminal or a wearable device and in which a payment code is stored, and
wherein the payment code is code data or an actual card number for generating the financial transaction, and the wearable device does not display the payment code on the wearable device.

(Previously Presented) A non-transitory computer readable recording medium storing a computer program coupled to a computer device including a processor to execute a
program configured to perform the method of claim 1.


Allowable Subject Matter

Claims 1 - 8, 14 and 15 are allowed over prior art of record.

Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
 The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “searching for a storage space, in which the payment code of the wearable device is stored, based on the virtual code; and
transmitting the payment code to a payment server, wherein the virtual code is a random code changed per unit time and includes information for searching for the storage space where the payment code is stored, and wherein the payment code is code data assigned to the wearable device or an actual card number matching the wearable device, and the wearable device does not display the payment code on the wearable device.”.

	The following prior art references have been deemed most relevant to the allowed claim(s):
	The closest prior art Andrew H B Zhou et al. (Pat. # US 9,710,804 B2) teaches provided is a method for issuing single-use and multiple-use virtual payment cards via a mobile and wearable device. The method may include receiving a card issuance request from a user, prompting the user to enter a user authentication information, accessing a user account maintained by a card issuer, generating the virtual payment card based on payment data of the user account, and providing the virtual payment card to the mobile and wearable device. The method may continue with receiving a transaction request from a merchant and matching merchant identification data provided by the user in the card issuance request and merchant identification data provide by the merchant. If the match of the merchant identification data is determined, the method may continue with authorizing a payment transaction by transferring a payment amount from the virtual payment card to a merchant account associated with the merchant.

The closest prior art Shyam Ramamurthy et al. (Pub. # US 2017/0230794 A1) teaches a system enabling children for communicating with parent and friend through a wearable device is enclosed. The system includes a memory unit and a processor that executes a set of modules that includes an information exchange module 304, a digit code generation module 306, and a voice message transfer module 308. The information exchange module 304 exchanges and transfers information between the first child wearable device 104 and the second child wearable device 114 when the first child 102 chooses to add the second child 116 within a close proximity, to a contact list of the first child wearable device 104. The digit code generation module 310 generates a random digit code when the first child 102 chooses to add the second child 116 in a remote location, to the contact list of the first child wearable device 104.

The arguments presented by the Applicant along with the amendments to the claims 1, 14 and 15, along with the combination of elements and the subject matter cited, “wherein the virtual code is a random code changed per unit time and includes information for searching for the storage space where the payment code is stored, and wherein the payment code is code data assigned to the wearable
device or an actual card number matching the wearable device, and the wearable device does not display the payment code on the wearable device.”.   The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and recite significantly more than an abstract idea.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John H. Holly whose telephone number is (571)-270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571)-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/John H. Holly/Primary Examiner, Art Unit 3696